Citation Nr: 1611666	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-34 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right foot disability, to include a right fifth toe dislocation with excision of phalanx, to include two periods in which the Veteran received a total disability rating for surgical convalescence (July 24, 2009 to October 1, 2009 and from July 26, 2010 to September 1, 2010).  


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In February 2012, the Veteran submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015).

The Veteran originally requested a Board hearing, however in a December 2015 submission the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(d)(2015).

The Board has recharacterized the issue of entitlement to service connection to more broadly include consideration of the entire right foot pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, they are seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Board notes that the Veteran filed a claim for secondary service connection for his 3rd and 4th right foot metatarsal in January 2001, which the RO combined with the instant appeal of the Veteran's 5th right toe. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  In July 2009 the Veteran underwent right 5th toe surgery which removed the metatarsal head.

2.  The combined effect of the Veteran's right toe disabilities is no more than moderately severe.

CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for the Veteran's right foot disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.71a, Diagnostic Codes 5172-5284 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in September 2009 advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The September 2009 VCAA letter was sent prior to the rating decision in January, 2010.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private medical records have also been obtained.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In November 2009, and December 2010, VA provided the Veteran with examinations and obtained a medical opinion addressing the extent of the Veteran's right foot disability and the impact to the Veteran's daily activities.  Since the examinations included sufficient detail as to the current severity of the Veteran's right foot disability, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 
   
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

The Veteran has been assigned a 10 percent evaluation from July 20, 2004, a 100 percent evaluation from July 24, 2009, a 10 percent evaluation from October 1, 2009, a 100 percent evaluation from July 26, 2010, and a 10 percent rating from September 1, 2010 under Diagnostic Code 5172-5284.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Board will not discuss the periods of temporary total disability rating, as the Veteran received the highest level of compensation available.  See AB v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Diagnostic Codes 5170, 5171, 5172, and 5173 address amputation of toes. Under Diagnostic Code 5170, amputation of all toes without metatarsal loss warrants a 30 percent rating.  Under Diagnostic Code 5171, amputation of the great toe with removal of metatarsal head warrants a 30 percent rating, and without metatarsal involvement merits a 10 percent rating.  In this case, however, the great toe has not been amputated and Diagnostic Codes 5170 and 5171 are not applicable.  

Under Diagnostic Code 5172 amputation of one or two toes, other than great, with removal of metatarsal head warrants a 20 percent rating; amputation without metatarsal involvement warrants a noncompensable rating.  Under Diagnostic Code 5173 amputation of three or four toes, without metatarsal involvement including the great toe warrants a 20 percent rating; amputation not included the great toe warrants a 10 percent rating.  

Diagnostic Code 5284, provides a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  Terms such as "mild," "moderate" and "severe" are not defined, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2015). 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence

In January 2008 an X-Ray of the Veteran's right foot showed no change in appearance compared to February 2006.  VAMC records show that the bone joints and soft tissue were unchanged in appearance since last examination.  

January 2009 VAMC records show that the Veteran had complaints of right foot pain, and he was awaiting surgery.  The Veteran reported that his pain was around six out of ten with exacerbation to eight out of ten standing.  The Veteran stated that he experienced aches, without radiation.

In July 2009 the Veteran underwent a 5th toe metatarsal head ostectomy.  The postoperative diagnosis was deformed hypertrophic 5th metatarsal head.  The diagnosis from the surgical pathology report showed that the Veteran had an 
excision of his right 5th metatarsal bone.  Postoperative records show that the Veteran experienced a lot of pain in August 2009, and that standing caused increased pain.  The Veteran was given a prescription for Vicodin.  Notes from September 2009 show that the Veteran went back to work on the first of the month.

Correspondence received in August 2009, states that the Veteran was under doctors care since his surgery in July of 2009, and that he would be capable of returning to work September 1, 2009.

VAMC records from September 2009 notes that the Veteran had surgery to his foot, and that he had continued complaints of right foot pain.  The Veteran stated that his pain improved from being an eight out of ten.  The Veteran requested prescription painkillers for his condition.  

In October 2009 the Veteran underwent a MRI for his right foot.  The right foot revealed abnormal signal intensity surrounding the 5th metatarsal distally, some soft edema was present along with soft tissue thickening, destruction or erosion of the metatarsal head, with adjacent soft tissue swelling.  

A private treatment record from October 2009 from G.B., D.P.M. states that the Veteran had been working for the postal service for the past 23 years.  The Veteran stated that when he stands for three hours his pain becomes almost unbearable and he must get off his feet.  The Veteran stated that he is unable to do so based on his job demands.  The physician noted that the Veteran was suffering from pain to the corrected area of the Veteran's right little toe.  The physician noted that the Veteran's incisions were well healed.  An October 2009 radiology report showed that the Veteran's 5th metatarsal head is absent due to surgical procedure.      

VAMC records from October 2009 show that the Veteran had right foot pain with recurrent pain to his 5th metatarsal head.

In November 2009 the Veteran underwent a VA joints examination.  The Veteran stated that he was treated with an orthopedic boot and antiinflammatory medications for his right ankle.  The Veteran stated that he was able to feed, dress, and take care of his personal hygiene.  The Veteran stated that he did need to limit the amount of time he spends on his feet when he is home, which limits his ability to fulfill household chores.  The Veteran also stated that his job was affected because he has trouble standing for long periods.  The examiner stated that the Veteran can stand for twenty minutes and can walk thirty feet before needing rest.  The examiner noted the Veteran's right 5th metatarsal head resection from July 2009.  The Veteran stated that the surgery was conducted because of persistent and painful callus formations on the plantar aspect of the Veteran's 5th toe.  The examiner opined that the Veteran's right ankle condition was not related to his service-connected right 5th toe disability.  

A private medical record from May 2010 shows that the Veteran had continued complaints of right foot pain.  The Veteran stated that he was unable to work for long hours without pain, and admitted that he was not having pain in the area where his surgery was performed in July 2009.  The physician stated that the Veteran's pain occurred to the outside of his right foot.  The Veteran was assessed with arthritic changes to his foot, and neuromas from the right foot from the right 4th and 3rd interspaces.  The Veteran was restricted to light duty of twenty to twenty-five hours a week.  

In July 2010 private medical records show that the Veteran had surgery for removal of neuroma's from his 3rd and 4th right toe.  

In August 2010 the Veteran submitted statements to VA.  The Veteran stated that he had been employed by the US Postal Service for the past twenty-four years.  The Veteran stated that the pain to his foot had gotten unbearable and that he has had trouble working the last ten years.  The Veteran stated that he had surgery to his foot in July 2009 and July 2010.  The Veteran reported that he had no feeling in his 3rd and 4th right toes.  The Veteran stated that he was convalescing after his surgery.  In August 2010, G.V.B, D.P.M. stated that the Veteran was presently out of work.  

In December 2010 the Veteran underwent a VA feet examination.  In review of the Veteran's right foot history, the Veteran stated that he had a surgery to his fifth two in 2009, and that in 2010 he had the removal of neuromas from his right 3rd and 4th toes.  The Veteran stated that he takes Vicodin and denied any side effects from his medication.  The Veteran stated that he works for the US Postal Service and that his podiatrist recently limited him to a twenty-four hour work week.  The examiner noted that the Veteran has pain to his foot when he walks.  The examiner denied calluses or breakdowns of the skin.  The examiner noted claw toes on the 3rd, and 4th toes.  The examiner stated that the Veteran had tenderness to his 3rd, 4th, and 5th metatarsal heads in the weight bearing area.  The examiner stated that the Veteran did not have tenderness over the metatarsophalangeal joint of the great and second right toe.  The examiner also noted that the Veteran had full active range of motion of both the great, and 2nd toe.  The examiner diagnosed the Veteran with excision of the proximal phalanx and residual metatarsalgia, with secondary neuroma formation on the 3rd and 4th metatarsal heads.  The examiner stated that it was at least as likely as not that the Veteran's 3rd and 4th toe disabilities was related to the Veteran's service-connected 5th toe dislocation. 

A statement from G.V.B., D.P.M. is associated with the record from December 2010.  The medical professional noted the Veteran's history of surgeries, and that he would potentially need another in the future.  The statement concluded that the Veteran should not work more than twenty hours a week, in order to limit further damage to his foot, due to the fact that the Veteran's job requires walking.     

A private medical treatment note from January 2011 shows that the Veteran reported having 4th and 5th toe pain and gait asymmetry.  The Veteran was recommended to use custom orthotics, and rocker bottom shoes.  

Medical records from February 2013 show that the Veteran had continued complaints of foot pain, and that he experienced burning in his feet.  A X-ray report confirmed that the Veteran's 5th metatarsal head is absent.  G.V.B., D.P.M. stated that the Veteran should remain off work for three weeks.  A March 2013 follow-up shows that the Veteran is doing better, but still has pain on the bottom of his foot if he is on his feet for a long period of time; when the Veteran works forty hour weeks he reported having foot pain.  The Veteran's symptoms were essentially unchanged in April 2013.  

Lay statements from the Veteran's mother-in-law were received in July 2013.  The statement noted that the Veteran suffers from right foot pain, has had surgeries, can hardly stand, and occasionally is unable to walk.  The Veteran's mother-in-law also stated that the Veteran can only do minimal tasks around the house.  Similarly, the Veteran's sister attested to the fact that the Veteran is less mobile, in statements received in July 2013.  The Veteran's supervisor from the US Postal Service stated in a letter received in July 2013 that the Veteran had difficulty performing certain tasks on the job.  The Veteran's wife confirmed that the Veteran exhibited right foot pain.  

Analysis

Based on the evidence of record, the Board finds that the service-connected right foot disability warrants a 20 percent rating under Diagnostic Code 5172 for the periods the Veteran is not already receiving a 100 percent rating for his convalescence.  The Board finds the October 2009 and February 2013 X-Ray report which shows that the Veteran's 5th toe metatarsal head was absent convincing.  The Board notes that the Veteran had surgery for his 3rd and 4th right toes, however it was for the removal of neuroma's and did not involve the amputation of the toes.  Thus, the Veteran is not entitled to consideration under Diagnostic Code 5173.  The Board further notes, that even if the Veteran's symptomatology was considered under Diagnostic Code 5173, it would be of no greater benefit than the 20 percent assigned under Diagnostic Code 5172.   

Lastly, the only other potentially applicable diagnostic code that allows for a higher rating for foot disorders is Diagnostic Code 5284.  However, even considering the effects of the Veteran's pain to his 3rd and 4th right toes, his right foot disability would be no more than moderately severe.  The Veteran has pain to his foot and toes, limitations to walking, and standing, but is not severely limited in his functional capabilities.  The Veteran must rest, but he has not shown the inability to walk, or stand which would merit a severe rating.  Thus, as the Veteran's assigned evaluation of 20 percent already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's newly assigned rating appropriately contemplates the scope of his complaints, and the Veteran's disability is not deemed severe in scope.
        
All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have also been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable beginning from his July 2009 toe surgery.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Service connection is also in effect for a painful right fifth toe scar, evaluated as 10 percent disabling.

Extraschedular

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's right foot disability because the rating criteria reasonably describe his disability level and symptomatology with regard to his specific symptoms of amputation, pain, swelling, problems walking, and with weight bearing, to his toes and feet.  This is so, even when the disabilities are considered in the aggregate.  Johnson  v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).
    
The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the evidence shows that the Veteran must limit his employment, his right foot disability does not render him unable to work nor has the Veteran made that contention.  Therefore, the Board finds that TDIU based on the Veteran's right foot disability is not warranted.

ORDER

Entitlement to a 20 percent rating for a right foot disability is granted beginning from July 2009, excluding the periods of temporary total evaluation, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


